         Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 1 of 21



                                                                                           8/21/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                 -v-                                                  20-cr-54 (AJN)

                                                                         ORDER
Tafari Gordon,

                              Defendant.


ALISON J. NATHAN, District Judge:

       On August 19, 2020, the Court received by mail the attached letter from the Defendant.

As of the date of this Order, the Defendant is still represented by Mr. Michael Schachter, who

was appointed to represent the Defendant pursuant to the Criminal Justice Act, 18 U.S.C. §

3006A. Though the Defendant has notified the Court that he seeks the withdrawal of Mr.

Schachter as his attorney, the Court has not yet approved the substitution of counsel. Nor has

the Defendant made an “informed, voluntary and unequivocal” waiver of his right to counsel,

such that he may proceed pro se. Williams v. Bartlett, 44 F.3d 95, 99 (2d Cir. 1994). Until that

happens, all further communications must come through appointed counsel.

       SO ORDERED.



 Dated: August 21, 2020                           ____________________________________
        New York, New York                                 ALISON J. NATHAN
                                                         United States District Judge
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 2 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 3 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 4 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 5 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 6 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 7 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 8 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 9 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 10 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 11 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 12 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 13 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 14 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 15 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 16 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 17 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 18 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 19 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 20 of 21
Case 1:20-cr-00054-AJN Document 25 Filed 08/21/20 Page 21 of 21
